Citation Nr: 1630771	
Decision Date: 08/03/16    Archive Date: 08/11/16

DOCKET NO.  08-12 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for headaches, to include as secondary to the service-connected tinnitus.

2.  Entitlement to service connection for psychiatric disability, claimed as major depressive disorder.

3.  Whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for a low back disability, and if so, whether the reopened claim should be granted.

4.  Whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for hypertension, and if so, whether the reopened claim should be granted.

5.  Whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for a skin disability, and if so, whether the reopened claim should be granted.

6.  Whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for a right knee disability, and if so, whether the reopened claim should be granted.

7.  Whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for hepatitis C, and if so, whether the reopened claim should be granted.

8.  Entitlement to service connection for a left knee disability.  

9.  Entitlement to service connection for tendonitis.  

10.  Entitlement to service connection for bilateral hearing loss disability.

11.  Entitlement to service connection for a peptic ulcer.    


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from December 1974 to September 1978.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by Department of Veterans Affairs (VA) Regional Offices (ROs) in San Diego and Los Angeles, California, as well as Louisville, Kentucky.     

The Board notes that the Veteran was denied entitlement to service connection for posttraumatic stress disorder (PTSD) in an unappealed rating decision issued in March 1996.  He is currently claiming entitlement to service connection for major depressive disorder.  The Board has expanded the claim to include other psychiatric disorders since other psychiatric disorders have been diagnosed during the period of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board is not addressing the issue of whether new and material evidence has been submitted to reopen the claim for service connection for PTSD since the Veteran is not currently claiming entitlement to service connection for PTSD and the evidence of record does not suggest that PTSD has been present during the period of the claim.

The Board also notes the Veteran initially indicated that he desired a hearing before the Board, to be conducted at his local RO; however, the Veteran subsequently notified the Board that he wished to withdraw his hearing request in December 2015.  

In addition, the Board acknowledges that the Veteran has also perfected an appeal with respect to several additional issues related to disability compensation.  Specifically, the Veteran has perfected appeals for entitlement to service connection for right hand carpal tunnel syndrome, a sleep disability, a bilateral leg disability, kidney cysts, a bilateral eye disability, and a mouth/dental disability.  The Veteran has also perfected appeals to reopen prior claims for service connection for a cervical spine disability, an intestinal disability, and fibromyalgia.  Finally, the Veteran has perfected an appeal for an increased rating for a left ankle disability.  However, the Board's review of the record reveals that the Agency of Original Jurisdiction (AOJ) has not certified these issues for consideration by the Board, and it appears the AOJ is still taking action on the issues.  Additionally, the Board notes the Veteran's attorney recently indicated the Veteran wished to waive RO consideration relative to evidence presented on the issues of entitlement to service connection for headaches, and whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for a psychiatric disorder.  Though the attorney has indicated the Veteran wished to forego RO consideration relative to those issues, he did not indicate the Veteran wished to forego RO consideration of all additional issues not yet certified to the Board.  Further, the attorney did not discuss those issues in his June 2016 brief.  As such, the Board will not accept jurisdiction over these issues at this time, but those issues will be the subject of a subsequent Board decision, if otherwise in order.

All issues other than entitlement to service connection for headaches are addressed in the REMAND that follows the ORDER section of this decision.


FINDING OF FACT

The Veteran's headache disorder was caused by his service-connected tinnitus disability.


CONCLUSION OF LAW

A headache disorder is proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As explained below, the Board has determined that the evidence currently of record is sufficient to substantiate the Veteran's claim for entitlement to service connection for a headache disorder.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2015).


General Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection may also be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Veteran is claiming that service connection is warranted for a headache disorder, because it either originated in service or was caused by his service-connected tinnitus.  

At the outset, the Board notes the report of the Veteran's November 2014 VA examination and a June 2016 disability benefit questionnaire (DBQ) submitted by the Veteran's private physician establish a diagnosis of migraine headaches.  As such, a current disability is shown.  A review of the Veteran's service treatment records does indicate he was treated for a migraine on October 22, 1976.  He was not subsequently treated for migraines in service, and during his July 1978 separation examination no chronic headache disorder was noted.    

The Board notes that during the Veteran's November 2014 VA examination the examiner determined the Veteran's headache disorder was unrelated to his active service, because the Veteran was not treated for migraines following his October 1976 treatment in service, and this condition was not noted on separation.  The examiner wholly failed to explain why these facts were relevant to his conclusion.  To be considered adequate, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  As such, the above-noted examination report has been afforded only slight probative value, because the opinion provided is unsupported by a reasoned explanation.    

Conversely, the Veteran has provided a medical opinion from a private physician in June 2016.  In his medical opinion, which accompanied a completed DBQ, the physician stated the Veteran's current headaches are as likely as not caused by his tinnitus.  In support of his conclusion, the examiner stated medical evidence shows damage to the auditory system resulting in tinnitus can cause headaches.  The examiner provided medical literature to support this conclusion.  There is no evidence of record contradicting this competent physician's conclusion. Accordingly, the Board concludes service connection is warranted for a headache disorder.


ORDER

Entitlement to service connection for a headache disorder is granted.


REMAND

Initially, the Board notes the above-noted claims for service connection for hypertension, a skin disability, tendonitis, peptic ulcer and hepatitic C appear to derive from a June 2006 claim submitted by the Veteran.  However, this claim is not associated with the electronic record.  Additionally, to date the RO has only associated outpatient VA medical center (VAMC) records through June 2014.  Since relevant records are not associated with the record on appeal, the Board cannot address these issues at this time.  

In addition, the Board notes the Veteran's claim for service connection for fibromyalgia has not been certified for appellate review, and appears to require additional development.  However, the Veteran's outpatient treatment records from the West Lost Angeles VAMC show he has been diagnosed with fibromyalgia.  These records also indicate the Veteran experiences diffuse pain in several joints, to include his low back and both knees as a result of his fibromyalgia.  As such, the Board has found the Veteran's appeals for service connection for a low back and bilateral knee disabilities to be intrinsically intertwined with his fibromyalgia claim.  The Board also observes the Veteran was scheduled for an examination in December 2011 to determine whether his fibromyalgia was caused by his exposure to contaminated drinking water at Camp Lejeune; however, the Veteran was unable to report for his examination.  He has since indicated he was homeless at the time of his scheduled examination, but is presently willing and able to report.  As such, it is very likely the RO will be re-scheduling the Veteran for this examination prior to certification to the Board.  Therefore, the issues of entitlement to service connection for bilateral knee and low back disability cannot be addressed at this time. 

Next, the Board notes the Veteran's February 2006 VA audiological examination.  During the course of this examination, the examiner determined the Veteran's audiological assessment may not have been accurate as he determined the Veteran was inconsistent.  However, the examiner concluded the Veteran's tinnitus was as likely as not related to service.  Since that time, the Veteran's outpatient VAMC treatment records confirm a diagnosis of bilateral sensorineural hearing loss.  VA is obliged to provide a medical examination or obtain a medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Based on the foregoing, the Board finds a new VA medical examination with opinion is required.

Finally, the Board notes an April 2016 DBQ provided by the Veteran's private psychologist indicates his currently diagnosed schizophrenia was more likely than not aggravated by his service-connected tinnitus and left ankle disabilities.   

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).  In this case, the examiner did not provide a baseline level of the Veteran's psychiatric disability prior to the asserted aggravation.  Nonetheless, the Board finds the private psychologist's conclusion does provide sufficient evidence tending to show the Veteran's service-connected disabilities may have aggravated his psychiatric disability to trigger VA's duty to provide a VA examination.

On remand, relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  The RO or AMC should also initiate any indicated development necessary to obtain a copy of the Veteran's June 2006 claim, as well as any pertinent records that may have accompanied that claim.  

3.  Once the record has been developed to the extent possible, the RO or the AMC should afford the Veteran a VA examination by a psychiatrist or psychologist to determine the nature and etiology of all acquired psychiatric disorders present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Following a review of the relevant records and lay statements, the examiner should state an opinion with respect to each acquired psychiatric disorder present during the period of the claim as to whether it is at least as likely as not (a 50 percent probability or greater) that the disorder: 

a) originated during his period of active service or is otherwise etiologically related to his active service; 

b) was caused by his service-connected left ankle disability and/or tinnitus; 

c)  was permanently worsened by his service-connected left ankle disability and/or tinnitus; 
The examiner must provide a complete rationale for all proffered opinions.  In this regard, the examiner must discuss and consider the Veteran's lay statements.  Additionally, the examiner must also consider and discuss the April 2016 opinion provided by the Veteran's private psychologist.  If it is determined that any psychiatric disorder was worsened by a service-connected disability, to the extent possible, the examiner should indicate the approximate degree of disability or baseline prior to the onset of the aggravation. 

If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed. 

4.  The Veteran also should be afforded a VA examination by an otolaryngologist to determine the etiology of his claimed bilateral hearing loss disability.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The examiner should state an opinion as to whether there is a 50 percent or better probability that any degree of the Veteran's hearing loss originated during his period of active service or is otherwise etiologically related to his active service, to specifically include his conceded service noise exposure.  The physician should consider and discuss a series of papers published by Sharon Kujawa at the Department of Audiology, Massachusetts Eye and Ear Infirmary, which suggest that even in the presence of a "fully" recovered temporary threshold shift (TTS), hair cells in the ear remain damaged.  That is, while people have a certain number of hair cells at any given frequency, only a portion of those cells are needed for what we would deem normal hearing.  Thus, the papers suggest that noise exposure which damages hair cells, but not a significant enough number to result in immediate hearing loss, may nonetheless contribute to hearing loss many years later when the number of cells damaged by the noise exposure is combined with the number damaged due to the natural aging process such that the total number surpasses the threshold necessary to cause hearing loss.  

The examiner must provide a complete rationale for all proffered opinions.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

5.  The RO or the AMC should also undertake any other development it determines to be warranted.

6.  Finally, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


